Citation Nr: 0530937	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from May 
1977 to May 1980.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and bilateral pes planus.  

Note that, when filing his substantive appeal (VA Form 9) in 
July 2003, the veteran requested a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  But the veteran 
failed to report for his December 2003 hearing, as scheduled.  
There are no other hearing requests of record, and he has not 
justified his absence or requested to reschedule his travel 
Board hearing, so the Board deems his request for a hearing 
withdrawn.  See 38 C.F.R. § 20.704(d) (2005).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his claims has been obtained.

2.  The veteran does not presently have bilateral hearing 
loss according to VA standards, much less related to his 
service in the military.

3.  There also is no persuasive medical nexus evidence of 
record indicating the veteran developed bilateral pes planus 
during or as a result of his service in the military; the 
condition was documented during the physical examination he 
underwent for enlistment into the military, and the 
preexisting condition did not increase in severity during 
service beyond its natural progression.


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral hearing loss as a 
result of a disease or injury incurred or aggravated during 
his active military service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.385 (2005).

2.  The veteran's bilateral pes planus also was not incurred 
or aggravated during his active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words." See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.
In the case at hand, the veteran was sent a VCAA letter in 
April 2001 explaining the type of evidence required to 
substantiate his claims for service connection.  The letter 
also indicated what evidence he was responsible for obtaining 
and what VA had done and would do in helping him obtain 
supporting evidence.  There was no specific mention, per se, 
of the "fourth element" discussed in Pelegrini II, but the 
letter nonetheless explained that he should identify and/or 
submit any supporting evidence.  And in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim 
rather than evidence that pertains to the claim does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists.   Furthermore, as also held in Mayfield, an 
error, whether procedural or substantive, is only prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in April 2001, so prior to the RO's initial adjudication of 
his claims in August 2001.  Thus, this complied with the 
requirement that VCAA notice precede the initial 
adjudication.  And the April 2001 VCAA notice also provided 
the veteran with ample opportunity to respond before his 
appeal was certified to the Board.  He has not otherwise 
indicated he has any additional relevant evidence to submit 
or which needs to be obtained.  So under these circumstances, 
the Board finds that he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Certain conditions, including organic diseases of the nervous 
system, will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition, service connection also is permissible for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   



When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he or she served, his or her military 
records, and all pertinent medical and lay evidence.  See 38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

With regards to a claim based on aggravation of a pre-
existing condition, a veteran is considered to be in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of his/her entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VA's General Counsel went on to hold that, the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.

As applied to the specific facts of this case, the veteran's 
May 1977 Report of Medical History - for enlistment into the 
military, shows that he denied having a history of painful 
joints, hearing loss, ear problems, bone or joint 
deformities, lameness, and foot trouble.  The contemporaneous 
Report of Medical Examination indicates that a clinical 
evaluation of his internal and external ear canals and his 
ear drums was normal.  He was also found to have moderate, 
asymptomatic, pes planus - with good function.  Audiometric 
testing showed that his right ear pure-tone thresholds were 
10 decibels at 500 and 1000 Hertz, 5 decibels at 2000 Hertz, 
and 10 decibels at 4000 Hertz.  Left ear pure-tone thresholds 
were 10 decibels at 500 and 1000 Hertz, 5 decibels at 2000 
Hertz, and 5 decibels at 4000 Hertz.  He began serving on 
active duty in the military that same month.

In August 1977, the veteran received arch supports due to his 
flat feet.  The diagnosis was moderate pes planus.

In November 1977, the veteran complained of foot pain.  A 
history of pes planus was noted.

In November 1979, the veteran complained of pain in his left 
foot, on the anterior arch.  A related treatment note 
indicates he related the pain to a possible injury while 
playing basketball.  The diagnosis was mild strain.

According to a May 1980 Disposition Form, the veteran elected 
not to undergo a military separation examination.  He was 
discharged that same month.

A May 2000 history and physical examination report indicates 
the veteran denied experiencing hearing loss and joint pain.  
Objective physical examination showed he could hear whispered 
speech and had normal lower extremities.  There was no 
evidence of a deformity of the feet.



In April 2003, the veteran was afforded a VA audiological 
examination.  He complained of difficulty hearing and 
tinnitus.  He reported noise exposure while working as a 
helicopter mechanic during his military service, although he 
used personal hearing protection devices most of the time.  
He also reported that he had noticed decreased hearing since 
his service, particularly in the previous 10 years.  He 
denied recreational noises exposure, but related that he 
worked in construction for a year and a half, as a backhoe 
and crane operator.  He also related that he used personal 
hearing protection devices at that time.  Audiometric testing 
showed that he had right ear pure-tone thresholds of 20 
decibels at 500 Hertz, 15 decibels at 1000 Hertz, 20 decibels 
at 2000 and 3000 Hertz, and 25 decibels at 4000 Hertz, with 
an average pure-tone threshold of 18 decibels.  His left ear 
pure-tone thresholds were 20 decibels at 500, 1000, 2000, 
3000 and 4000 Hertz, with an average pure-tone threshold of 
20 decibels.  His Maryland CNC speech recognition score was 
96 percent in the right ear and 94 percent in the left ear.  
The examining VA audiologist concluded the veteran had normal 
hearing bilaterally.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  Under 38 C.F.R. § 3.385, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] 
operates to establish when a measured hearing loss is . . . a 
'disability' for which compensation may be paid, provided 
that the requirements for service connection are otherwise 
met . . .").  Furthermore, in Hensley, the Court indicated a 
veteran need not have met the requirements of this regulation 
while in service, only presently.  See Hensley, 5 Vet. App. 
at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992). 



Here, though, there is no evidence the veteran even has 
bilateral hearing loss sufficient to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385, to be considered 
an actual hearing disability by VA.  While the Board realizes 
he is service connected for tinnitus due to noise exposure in 
service, there is simply no evidence that he also has 
bilateral hearing loss that meets the requirements of 
38 C.F.R. § 3.385.  And absent medical evidence of current 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996) and Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").

Service connection also is not warranted for pes planus.  
There is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting the veteran's pes planus 
was incurred or aggravated during his military service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To the 
contrary, he already had a history of moderate, albeit at the 
time asymptomatic, pes planus when examined for enlistment 
into the military.  So the preexisting condition was 
documented even when entering service.  And although he 
received treatment on several occasions in service for foot 
pain, his 1977 complaints appear to have been alleviated by 
the use of arch supports and his 1979 complaint of left foot 
pain, in particular, was attributed to an acute strain while 
playing basketball - not necessarily to his pes planus.  
Furthermore, of equal or even greater significance, when 
separating from service, he declined a physical evaluation, 
which in turn suggests he did not have any problems with his 
feet worth mentioning.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").



The absence of any relevant complaints or objective clinical 
findings during the remainder of his service or at separation 
is very probative and given a lot of weight and credibility 
because this was at a time contemporaneous to the events in 
question, when there was no incentive - financial or 
otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

Even more significantly, there is no medical evidence of 
continuity of symptomatology during the years following the 
veteran's discharge from service in May 1980.  In fact, post-
service VA medical records indicate he did not report 
experiencing any problems with his feet, and no evidence of 
pes planus was found on objective physical examination.  
Moreover, there currently is no persuasive medical nexus 
evidence of record indicating his preexisting pes planus 
chronically worsened or increased in severity during or as a 
result of his service in the military.  See Jensen v. Brown, 
19 F.3d 1413 (Fed. Cir. 1994) and Hunt v. Derwinski, 
1 Vet. App. 292 (1991) (temporary or intermittent flare-ups 
during service of a preexisting injury or disease are 
insufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened).  Also bear in mind that merely receiving 
treatment, as here, during service for a 
pre-existing condition is not tantamount to concluding it was 
aggravated in service, as long as the treatment was 
ameliorating such that the condition at issue was not more 
disabling than it was prior to service.  See Verdon v. Brown, 
8 Vet. App. 529 (1996).

In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).



The Board also notices the RO attempted to assist the veteran 
with his claim by requesting that he attend a VA examination 
to obtain a medical opinion.  But he failed to report as 
scheduled.  See 38 C.F.R. § 3.655.  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").

So, in short, the only evidence suggesting the veteran has 
bilateral hearing loss or bilateral pes planus related to his 
service in the military comes from him, personally.  And as a 
layman, he simply does not have the necessary medical 
training and/or expertise to make a diagnosis or determine 
the cause of these conditions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current condition at issue 
to that symptomatology.  Id.  Because of this, the veteran's 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against the claims, meaning the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claims, so they must be denied.  38 C.F.R. 
§ 3.102.




ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for bilateral pes planus 
also is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


